Citation Nr: 0708128	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2006, the veteran 
testified via video conference from the RO before the 
undersigned.  


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran is service-connected for bilateral hearing loss, 
rated as 40 percent disabling; partial amputation of the 
right great toe, rated as 10 percent disabling; partial 
amputation of the left great toe, rated as 10 percent 
disabling; tender and painful scars of the left great toe, 
rated as 10 percent disabling; tender and painful scars of 
the right great toe, rated as 10 percent disabling; and 
arthritic changes of the second through the fourth toes of 
the right foot and first metatarsophalangeal joint associated 
with partial amputation of the right great toe, rated as 10 
percent disabling; and arthritic changes of the second 
through the fourth toes of the left foot and first 
metatarsophalangeal joint associated with partial amputation 
of the right great toe, rated as 10 percent disabling.  The 
combined rating is 70 percent.  

The veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran is unemployed and has been for years.  He has 
significant nonservice-connected disabilities in addition to 
his service-connected disabilities, as he has suffered a 
stroke with residual left hemiparesis.  He also has coronary 
artery disease which required coronary artery bypass surgery, 
diabetes mellitus, neuropathy, and peripheral vascular 
disease.  

The veteran contends that his service-connected disabilities 
render him unemployable, regardless of his nonservice-
connected disabilities.  

In August 2003, the current claim for TDIU was received.  

Thereafter, an April 2003 statement was received from a VA 
physician who stated that the veteran was unemployable due to 
impairment in hearing as well as loss of great toes, among 
other things. 

In December 2003, the veteran was afforded a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
75
75
75
LEFT
30
50
65
70
75

The average of the right side was 69 and on the left side was 
65.  It was noted that since the veteran had previously 
suffered a stroke, speech recognition scores should not be 
used to assess the veteran's hearing loss for rating 
purposes.  The veteran demonstrated severe sensorineural 
hearing loss, bilaterally.  

In January 2004, the veteran was seen for treatment.  The 
veteran complained of left foot pain.  A podiatry follow-up 
appointment reflected that the veteran had an inability to 
maintain balance, instability of gait, and could not stand 
for periods of time in excess of 15 minutes.  In February 
2004, the veteran again reported left foot pain.  Examination 
of the feet revealed that the toenails were curling down and 
were difficult to trim.  Neurological deficits of the feet 
were also noted.  Diminished strength was shown on the left.  
X-rays revealed status post amputation of the portions of the 
great toes, bilaterally, and bilateral calcaneal 
enthesophytes.  

In July 2004, the veteran was examined.  The veteran reported 
constant pain in his toes associated with loss of balance, 
burning, stinging sensation, numbness, and tingling.  The 
veteran related that his foot pain was aggravated by walking 
and he denied having any significant relief to the pain.  He 
related that he used Ben Gay on his feet and utilized 
assistive walking devices such as a cane, walker, and 
motorized devices.  He reported pain with regard to the 
scarring of his toes.  Physical examination revealed that the 
veteran ambulated with a slow and limping gait, aided by a 
cane.  He exhibited amputation of the distal interphalangeal 
(DIP) joints of the feet bilaterally.  He had slightly 
diminished dorsalis pedis and posterior tibialis pulses.  The 
veteran's scars at the end of his toes were well-healed.  
There was no inflammation, edema, or keloid formation.  There 
was no limitation of function due to the scarring.  Previous 
x-rays showed severe degenerative changes within the first 
metatarsal phalangeal joins and metatarsal sesamoid 
articulations.  The assessment was status post amputation of 
the distal great toes, bilaterally, with chronic residual 
pain secondary to amputation; bilateral toe scars which were 
slightly tender to palpation; and bilateral foot degenerative 
joint disease, stable.  

In March 2005, the veteran was examined with regard to his 
feet.  The veteran reported bilateral foot pain which was 
10/10 in terms of severity.  The veteran related that he uses 
a wheelchair for prolonged walking as well as a cane.  He 
indicated that he could only walk for 5 minutes without 
significant problems with foot pain.  Physical examination 
revealed increased wear on the outside portion of the heels 
of his shoes.  He had decreased posterior tibialis pulses and 
good dorsalis pedis pulses.  He had 2+ pedal edema which was 
pitting.  He had decreased sensation to pinprick with 
decreased Achilles tendon reflexes.  He had amputation of the 
DIP joints of the feet bilaterally with severe tenderness to 
palpation of the joints.  He exhibited decreased range of 
motion of the metacarpal phalangeal of the metatarsal joints 
bilaterally.  He had well-healed scars that were slightly 
tender to palpation.  There was no inflammation, edema, or 
keloid formation.  There was no limitation of function by the 
scars.  The assessment was status post amputation of the 
distal great toes bilaterally with chronic residual pain 
secondary to amputation; bilateral toe scars, slightly tender 
to palpation; and minor bilateral foot degenerative joint 
disease by x-ray.  

It was the examiner's opinion that the partial amputation of 
the bilateral great toes as well as the scars and arthritic 
changes would have minimal impact on sedentary impairment and 
that the veteran had multiple other chronic medical problems 
that more significantly impacted the veteran's ability to be 
employed.  The examiner did not state what the conditions 
were, to include whether they included bilateral hearing 
loss.  

In April 2005, the veteran was afforded another VA 
audiological examination which was consistent with the prior 
examination.  The examiner noted that the veteran's speech 
discrimination had deteriorated, but that was thought to be 
most likely due to his stroke.  The examiner opined that with 
the appropriate amplification, the veteran would not be 
considered unemployable based solely on his hearing loss.  

In December 2006, the veteran and his wife testified at a 
personal hearing.  At that time and in correspondence of 
record, he reported that he had worked for 20 years as a 
material handler, a job which required physical requirements 
that he can no longer handle.  He stated that he cannot be on 
his feet.  However, he cannot obtain sedentary employment.  
He does not have much experience in that area and has not 
been able to obtain employment even though he has tried.  The 
veteran and his wife indicated that the veteran's extreme 
hearing loss inhibited his ability to be employed, also.  
They reported that he had attempted to obtain employment at a 
national store chain, but had been turned down because of his 
hearing loss.  

The Board recognizes that the veteran's stroke and the 
residuals thereof as well as his other nonservice-connected 
disabilities impair his employability.  Nevertheless, in 
reviewing the severity of his service-connected disabilities, 
the competent medical evidence, and the testimony presented 
at the hearing, preclude him from securing or following a 
substantially gainful occupation.  The Board finds the 
testimony of the veteran and his wife to be credible.  The 
competent medical evidence shows that the veteran cannot be 
on his feet.  He has constant pain.  He cannot have a 
physically demanding job.  The veteran's hearing loss is 
severe.  At the time of the hearing, he had much difficulty 
understanding, which was perceptible to observation during 
the hearing.  The statements that this disability has been 
prohibitive in obtaining employment is supported by the 
medical findings and at the hearing.  Even prior to the 
stroke, the veteran was unable to ambulate well, was in 
constant pain, and experienced much difficulty hearing. 

The July 2003 physician indicated that the veteran's feet and 
hearing loss played a role in precluding employment.  
Subsequently, the VA examiners on examination indicated that, 
individually, the veteran's feet and/or hearing loss did not 
prohibit employment.  However, they did not indicate 
specifically, if the veteran's feet and hearing loss together 
preclude employment.  However, as noted, in reviewing the 
evidence as a whole, the Board that the veteran's assertions 
of being unemployable are meritorious.

In sum, the veteran is unemployable based on the nature and 
severity of the service-connected disabilities under 
consideration.  The veteran is to be afforded every 
reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has 
resolved all reasonable doubt in this case in the veteran's 
favor.  

Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disabilities is 
warranted.




ORDER

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


